                 Case 21-10023-JTD         Doc 213   Filed 05/04/21   Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                 )
In re:                                           )   Chapter 11
                                                 )
WARDMAN HOTEL OWNER, L.L.C.,                     )   Case No. 21-10023 (JTD)
                                                 )
                             Debtor.             )
                                                 )
                                                 )
MARRIOTT HOTEL SERVICES, INC.                    )
                                                 )
                             Plaintiff,          )
                                                 )
                 v.                              )
                                                 )
WARDMAN HOTEL OWNER, L.L.C.                      )   Adv. Pro. No. 21-50263 (JTD)
                                                 )
                 and                             )
                                                 )
PACIFIC LIFE INSURANCE COMPANY                   )
                                                 )
                             Defendants.         )
                                                 )

     NOTICE OF AGENDA FOR HEARING SCHEDULED FOR MAY 6, 2021 AT
 1:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE JOHN T.
DORSEY BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH MARKET
                  STREET, 5th FLOOR, COURTROOM NO. 5,
                     WILMINGTON, DELAWARE 19801


         PLEASE TAKE NOTICE: All remote hearings scheduled before Judge Dorsey on or
  after Tuesday, January 19, 2021 will be conducted entirely over Zoom and will require all
participants to register in advance. CourtCall will no longer be used to dial in unless otherwise
                specified by chambers. This hearing will be held via Zoom only.
            Any party wishing to appear must register no later than one (1) hour prior to
                                  the hearing at the link below:

https://debuscourts.zoomgov.com/meeting/register/vJItcu6gqjwuHxVqwdZz60qRfAyIXfp4-Gs




DOCS_DE:234161.1 92203/001
                 Case 21-10023-JTD        Doc 213    Filed 05/04/21    Page 2 of 3




ORAL ARGUMENT:

1.      Oral Argument on Motion for Mandatory Abstention from Hearing and Remand of
        Claims Against Pacific Life Insurance Company Pursuant to 28 U.S.C. § 1334(c)(2) or,
        in the Alternative, Permissive Abstention and Remand Pursuant to 28 U.S.C. §§
        1334(c)(1) and 1452(b) [Filed: 3/19/21] (Adv. Pro. No. 21-50263, Docket No. 34).

        Response Deadline: April 5, 2021, at 4:00 p.m.

        Responses Received:

        a.       Pacific Life Insurance Company’s Memorandum in Opposition to Marriott Hotel
                 Services, Inc.’s Motion for Abstention and Remand [Filed: 4/1/21] (Adv. Pro. No.
                 21-50263, Docket No. 46).

        Replies Received:

        a.       Marriott Hotel Services, Inc.’s Reply to Pacific Life Insurance Company’s
                 Memorandum in Opposition to Marriott Hotel Services, Inc.’s Motion for
                 Abstention and Remand [Filed: 4/8/21] (Adv. Pro. No. 21-50263, Docket No. 47).

        Related Documents:

        a.       Request for Oral Argument [Filed: 4/15/21] (Adv. Pro. No. 21-50263, Docket No.
                 48).

        b.       Notice of Completion of Briefing [Filed: 4/16/21] (Adv. Pro. No. 21-50263,
                 Docket No. 50).

        c.       [Signed] Order Scheduling Oral Argument [Filed: 4/21/21] (Adv. Pro. No. 21-
                 50263, Docket No. 52).




                             [Remainder of Page Intentionally Left Blank]




                                               2
DOCS_DE:234161.1 92203/001
                 Case 21-10023-JTD     Doc 213     Filed 05/04/21    Page 3 of 3




        Status: Oral argument will go forward on this matter.


Dated: May 4, 2021                             PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Timothy P. Cairns
                                               Laura Davis Jones (DE Bar No. 2436)
                                               David M. Bertenthal (CA Bar No. 167624)
                                               Timothy P. Cairns (Bar No. 4228)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, Delaware 19899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: ljones@pszjlaw.com
                                                      dbertenthal@pszjlaw.com
                                                      tcairns@pszjlaw.com

                                               Counsel to the Debtor and Debtor in Possession




DOCS_DE:234161.1 92203/001
